Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          November 19, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 51897-0-II

                                Respondent,

          v.

    SOPHEAP CHITH,                                              UNPUBLISHED OPINION

                                Appellant.

         CRUSER, J. — Sopheap Chith appeals his sentences following his second resentencing.

He argues that (1) the sentencing court erred because it failed to recognize that it had the discretion

to run his firearm sentencing enhancements concurrently under State v. McFarland1 and In re

Personal Restraint of Mulholland,2 (2) defense counsel’s failure to argue that McFarland allowed

the sentencing court to run the firearm sentencing enhancements concurrently violated his right to

effective assistance of counsel, and (3) he was denied his right to be present at two post-

resentencing hearings during which the sentencing court amended his judgment and sentence to

reflect the correct length of total confinement. In his statement of additional grounds for review3

(SAG), Chith contends that the trial court erred when it failed to properly instruct the jury on the


1
    189 Wash. 2d 47, 399 P.3d 1106 (2017).
2
    161 Wash. 2d 322, 166 P.3d 677 (2007).
3
    RAP 10.10.
No. 51897-0-II


firearm sentencing enhancements at trial and that the firearm sentencing enhancements violate the

prohibition against double jeopardy with respect to three of his convictions because the use of a

firearm was an element of those offenses. These issues either have no merit or are not properly

before us because they relate to Chith’s convictions rather than his resentencing. Accordingly, we

affirm Chith’s sentences.

                                             FACTS

                                     I. BACKGROUND FACTS

       The background facts for this case are set out in Chith’s first appeal:

                On February 5, 2013, Mr. Chith stole a silver Honda Civic from the parking
       lot of a Puyallup apartment complex. Mr. Chith and his girlfriend, Tiffany
       LaPlante, drove the car to an apartment complex in Spanaway, where the pair joined
       Sothea Chum and Nicole Shoemaker; they began removing the Civic’s tires before
       Mr. Chith left, fearing capture. People noticed Mr. Chith on the way to Spanaway.
       Gabriel Colbern sat at a red light at a busy intersection, waiting to turn left, when
       he saw Mr. Chith across the intersection. Mr. Chith stood outside the Civic, which
       was stopped at a red light. He appeared to be yelling at the person inside the car.
       When the light changed, Mr. Chith got back in his car and turned right, directly in
       front of Mr. Colbern’s car. Mr. Colbern noted Mr. Chith was gesturing angrily at
       his passenger. Ms. LaPlante later told officers Mr. Chith was upset with her, got
       out of the car, returned, and head-butted her.
                Mr. Colbern followed Mr. Chith, noting he drove erratically, weaving and
       fishtailing in and out of lanes. Mr. Colbern saw Mr. Chith fire two shots from the
       car, shattering the driver’s side window, prompting Mr. Colbern to call the police.
       Mr. Colbern continued to follow Mr. Chith until he stopped in a center turn lane
       near a junior high school. Mr. Chith tried to wave Mr. Colbern past him, but Mr.
       Colbern stayed where he was. Mr. Chith then fired two or three shots at or near
       Mr. Colbern in an attempt to scare Mr. Colbern. Mr. Chith resumed driving, firing
       two more shots “just toward the neighborhood that was there.” Report of
       Proceedings at 293-94. Mr. Chith drove on, running a red light. A school bus full
       of children hit Mr. Chith’s car, loosening the rear bumper. Mr. Chith still continued
       to drive, however Mr. Colbern lost sight of the car. Mr. Colbern remained on the
       phone with the police during this time.
                Anna Monroe saw Mr. Chith near a busy intersection as she drove home
       from work. She drove behind Mr. Chith, who was driving aggressively. She saw
       Mr. Chith extend his arm out the driver’s window and fire two shots into the air.
       Ms. Monroe lost sight of Mr. Chith when his car turned left.

                                                 2
No. 51897-0-II


               The State charged multiple crimes. A jury found Mr. Chith guilty of the
       following counts: (I) second degree assault with a firearm enhancement; (II) drive-
       by shooting; (III) unlawful possession of a stolen vehicle with a firearm
       enhancement; (IV) second degree unlawful possession of a firearm; (V) reckless
       driving; (VI) hit and run; (VII) third degree driving with a suspended license; (VIII)
       violation of a court order with a firearm enhancement; (IX) first degree taking of a
       motor vehicle without permission with a firearm enhancement; and (X) witness
       intimidation with a firearm enhancement. The trial court dismissed count III, ruling
       it merged with count IX. The court sentenced Mr. Chith to concurrent standard
       range sentences on the felonies plus four firearm enhancements for a total sentence
       of 228 months. Without findings, the court ordered a substance abuse evaluation
       and treatment as a community custody condition. Mr. Chith appealed.

State v. Chith, No. 33002-8-III, slip op. at 2-3 (Wash. Ct. App. July 9, 2015) (Chith I)

(unpublished), http://www.courts.wa.gov/opinions/pdf/330028.unp.pdf.

                    II. FIRST AND SECOND APPEAL AND FIRST RESENTENCING

       In his first appeal, Chith raised several issues related to his convictions and argued that the

trial court erred when it imposed substance abuse treatment as a community custody condition. Id.

at 1. In an unpublished opinion, Division Three of this court reversed the witness intimidation

conviction (count X) for insufficient evidence and “remand[ed] for the trial court to resentence on

the community custody condition.” Id. at 1-2. Chith was resentenced on April 15, 2016.

       Chith appealed from the April 15, 2016 resentencing. State v. Chith, No. 48913-9-II, slip

op.   at    1    (Wash.     Ct.    App.     Sep.       26,   2017)   (Chith     II)    (unpublished),

http://www.courts.wa.gov/opinions/pdf/D20%2048913-9-II%20Opinion.pdf.                 In his second

appeal, Chith argued that

       (1) the sentences on four of his convictions exceed the statutory maximums for
       those offenses, (2) the trial court should have dismissed the possession of a stolen
       vehicle charge with prejudice rather than without prejudice after finding that double
       jeopardy barred the court from sentencing him on both his possession of a stolen
       vehicle and his first degree taking a motor vehicle without permission convictions,
       and (3) his amended judgment and sentence contain[ed] various scrivener’s errors.


                                                   3
No. 51897-0-II


Id. at 1.

        On September 26, 2017, in an unpublished opinion, we reversed the sentences on the

second degree assault conviction with a firearm sentencing enhancement (count I), the drive-by

shooting conviction (count II), the violation of a court order conviction with a firearm sentencing

enhancement (count VIII), and the first degree taking of a motor vehicle without permission

conviction with a firearm sentencing enhancement (count IX). Id. at 1. We remanded the matter

for the trial court to resentence Chith on those counts, “to vacate the possession of a stolen vehicle

conviction,” and “to correct any remaining scrivener’s errors in the judgment and sentence.” Id.

at 2.

             III. SECOND RESENTENCING, THIRD APPEAL, AND SUBSEQUENT ORDERS

        The second resentencing hearing was set for January 12, 2018. At this hearing, the

sentencing court continued the resentencing until February 9 to allow the parties to research and

present the court with briefing regarding whether McFarland and Mulholland applied to Chith’s

firearm sentencing enhancements.

        At the February 9 resentencing hearing, the parties presented the sentencing court with an

agreed order correcting the judgment and sentence but reserved the discussion of whether

McFarland and Mulholland applied to Chith’s firearm sentencing enhancements because Chith

disagreed with defense counsel’s conclusion that those cases did not apply. Defense counsel

advised the court that he had not submitted briefing on the matter because he had an obligation not

to file a frivolous motion but that Chith disagreed with his assessment of the cases.

        After discussing the other errors in the judgment and sentence, the sentencing court heard

from Chith regarding whether McFarland and Mulholland applied to his case. Chith argued that


                                                  4
No. 51897-0-II


under McFarland, the sentencing court should consider imposing “an exceptional sentence

downward” and that the court had “the discretion to” run his firearm sentencing enhancements

concurrently.4 2 Verbatim Report of Proceedings (VRP) at 24. After hearing from Chith, the

sentencing court announced that “[a]ll the firearms [enhancements] are to run consecutively as per

statute.” Id. at 26.

        The sentencing court’s February 9, 2018 order corrected a variety of scrivener’s errors,

dismissed without prejudice the conviction for possession of a stolen vehicle on double jeopardy

grounds, and adjusted several of the remaining sentences to ensure that they were within the

statutory maximum for each offense. The sentencing court did not amend the portion of the April

15, 2016 judgment and sentence that ran the firearm sentencing enhancements on counts I, VIII,

and IX consecutively to each other. Despite amending the terms of confinement on several of the

charges, the sentencing court did not amend total number of months of total confinement to reflect

the amended sentences. On February 9, Chith appealed the February 9, 2018 order.

        On February 14, the sentencing court entered a motion and order correcting the February

9 order and the April 15, 2016 judgment and sentence. The February 14 order amended the

judgment and sentence to show that the total number of months of total confinement was 202

months. Chith asserts that he was not present at the February 14 hearing, and the State does not

challenge this assertion.

        On September 12, the sentencing court entered yet another motion and order correcting the

April 15, 2016 judgment and sentence. The September 12, 2018 order corrected the judgment and



4
  Chith did not specify whether he wanted the sentencing court to run the enhancements concurrent
to each other or to the base sentences.

                                                5
No. 51897-0-II


sentence again; this time it showed the total months of total confinement was 204 months. Chith

asserts that he was not present at the September 12 hearing, and the State does not challenge that

assertion.

                                          DISCUSSION

                                        I. DIRECT APPEAL

       Chith argues that (1) the sentencing court erred by failing to recognize that it had the

discretion to run his firearm sentencing enhancements concurrently under McFarland and

Mulholland, (2) defense counsel’s failure to argue that McFarland and Mulholland applied to his

firearm sentencing enhancements deprived him of his right to effective assistance of counsel, and

(3) he was denied his right to be present at the February 14, 2018 and September 12, 2018 hearings.

These arguments fail.

A. SENTENCING COURT’S ABILITY TO ORDER CONCURRENT SENTENCING ENHANCEMENTS

       Chith first argues that we should remand this matter for resentencing because the

sentencing court failed to recognize that it had the discretion to impose concurrent firearm

sentencing enhancements under McFarland and Mulholland. We disagree.

       RCW 9.94A.533(3)5 governs adjustments to standard sentences relating to firearm

enhancements. It provides,

       The following additional times shall be added to the standard sentence range for
       felony crimes committed after July 23, 1995, if the offender or an accomplice was
       armed with a firearm as defined in RCW 9.41.010 and the offender is being
       sentenced for one of the crimes listed in this subsection as eligible for any firearm


5
  The legislature has amended RCW 9.94A.533 numerous times since the date of the offenses at
issue in this case. See LAWS OF 2018, ch. 7 § 8; LAWS OF 2016, ch. 203 § 7; LAWS OF 2015, ch.
134 § 2; LAWS OF 2013, ch. 270 § 2. Because none of these amendments changed the portions of
RCW 9.94A.533 that are relevant to this appeal, we cite to the current version of the statute.

                                                6
No. 51897-0-II


       enhancements based on the classification of the completed felony crime. If the
       offender is being sentenced for more than one offense, the firearm enhancement or
       enhancements must be added to the total period of confinement for all offenses,
       regardless of which underlying offense is subject to a firearm enhancement.

RCW 9.94A.533(3).

       RCW 9.94A.533(3)(e) further provides,

       Notwithstanding any other provision of law, all firearm enhancements under this
       section are mandatory, shall be served in total confinement, and shall run
       consecutively to all other sentencing provisions, including other firearm or deadly
       weapon enhancements, for all offenses sentenced under this chapter.

       In State v. Brown, our Supreme Court addressed “whether a sentencing court could impose

an exceptional sentence downward below the time specified under [former] RCW 9.94A.310(4)

[1996] for a deadly weapon enhancement.” 139 Wash. 2d 20, 22, 983 P.2d 608 (1999), overruled in

part on other grounds by State v. Houston-Sconiers, 188 Wash. 2d 1, 391 P.3d 409 (2017). Former

RCW 9.94A.310(4)(e) provided,

       Notwithstanding any other provision of law, any and all deadly weapon
       enhancements under this section are mandatory, shall be served in total
       confinement, and shall not run concurrently with any other sentencing provisions.

Former RCW 9.94A.310(4)(e) was subsequently recodified as former RCW 9.94A.510(4)(e)

(2002) and is currently codified as RCW 9.94A.533(3)(e). LAWS OF 2001, ch. 10 § 6; LAWS OF

2002, ch. 290 § 10.

       The Brown court held that the “absolute language” of the statute deprived the sentencing

court of discretion to impose an exceptional sentence regarding such enhancements. 139 Wash. 2d

at 29. The court reasoned as follows:

       While Brown’s arguments foster preservation of judicial discretion in sentencing,
       [former] RCW 9.94A.310(4)(e) clearly provides that an offender’s sentence cannot
       be reduced below the times specified in [former] RCW 9.94A.310(4)(b). If
       [former] RCW 9.94A.310(4)(e) is to have any substance, it must mean that courts

                                               7
No. 51897-0-II


       may not deviate from the term of confinement required by the deadly weapon
       enhancement.

Id.

       Although our legislature has amended the enhancement statutes several times, it has not

amended the relevant statutory language since Brown was decided 20 years ago. “‘[T]his court

presumes that the legislature is aware of judicial interpretations of its enactments and takes its

failure to amend a statute following a judicial decision interpreting that statute to indicate

legislative acquiescence in that decision.’” State v. Otton, 185 Wash. 2d 673, 685-86, 374 P.3d 1108

(2016) (quoting City of Federal Way v. Koenig, 167 Wash. 2d 341, 348, 217 P.3d 1172 (2009)).

       Relying on McFarland and Mulholland, Chith argues that the sentencing court has

discretion to depart from mandatory consecutive firearm enhancement sentences despite the

statutory language requiring consecutive sentences. This argument is not persuasive.

       In Mulholland, our Supreme Court held that the plain language of RCW 9.94A.535 and

.589 authorizes concurrent exceptional sentences to be imposed for multiple serious violent

offenses when the court identifies substantial and compelling reasons to do so, even though RCW

9.94A.589(1)(b) states that sentences for such crimes must be consecutive. 161 Wash. 2d at 329-30.

In McFarland, our Supreme Court similarly held that RCW 9.94A.535 and .589(1)(c) permit the

sentencing court to impose exceptional concurrent sentences for firearms-related convictions. 189
Wash. 2d at 54-55.

       But neither Mulholland nor McFarland addresses firearm sentencing enhancements and

nothing in either of these cases overrules or undermines Brown. In fact, in McFarland, the court

expressly distinguished firearm sentencing enhancements from sentences for firearm-related

convictions, noting that the primary purpose of RCW 9.94A.533 was to ensure that enhancements

                                                8
No. 51897-0-II


were served consecutively. McFarland, 189 Wash. 2d at 55 (citing State v. Conover, 183 Wash. 2d
706, 714, 355 P.3d 1093 (2015)). The fact Mulholland or McFarland do not undermine Brown

and McFarland distinguishes sentencing enhancements from firearm-related convictions shows

that Mulholland and McFarland do not apply to firearm sentencing enhancements.

       Thus, the sentencing court did not err when it refused to impose concurrent firearm

enhancement sentences. Accordingly, this argument fails.

B. INEFFECTIVE ASSISTANCE OF COUNSEL

       Chith also argues that he was deprived of effective assistance of counsel because defense

counsel failed to argue that McFarland gave the sentencing court discretion to impose concurrent

firearm enhancements. We disagree.

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee a criminal defendant the right to effective assistance of

counsel. Strickland v. Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984); State v. Thomas, 109 Wash. 2d 222, 229, 743 P.2d 816 (1987). An appellant claiming

ineffective assistance of counsel bears the burden of establishing that (1) counsel’s performance

was deficient and (2) the deficient performance resulted in prejudice. State v. Grier, 171 Wash. 2d
17, 32-33, 246 P.3d 1260 (2011). Defense counsel’s representation is deficient if it falls “‘below

an objective standard of reasonableness.’” Grier, 171 Wash. 2d at 33 (quoting Strickland, 466 U.S.

at 688).

       Chith cannot show either deficient performance or prejudice because, as discussed above,

the argument that the sentencing court had discretion to run the firearm sentencing enhancements

concurrently would not likely have succeeded. State v. Brown, 159 Wash. App. 1, 17, 248 P.3d 518


                                                9
No. 51897-0-II


(2010). Additionally, Chith cannot establish prejudice because the sentencing court allowed him

to present argument on this issue and Chith does not show that counsel’s argument would have

been any more effective. Accordingly, Chith’s ineffective assistance of counsel argument fails.

C. RIGHT TO BE PRESENT

       Chith next argues that he was denied his constitutional right to be present at all critical

stages of the proceedings because he was not present at the February 14, 2018 and September 12,

2018 hearings. We disagree.

       As a preliminary matter, Chith has not filed notices of appeal from the February 14 or

September 12, 2018 orders, nor has he attempted to amend his February 9, 2018 notice of appeal

to include these orders. But the State addresses these orders in its response and does not argue this

issue is outside the scope of the notice of appeal. Therefore, in order to serve the ends of justice

pursuant to RAP 1.2, we briefly address Chith’s argument that his right to be present was violated

with respect to these orders.

       We review whether an appellant’s constitutional right to be present was violated de novo.

State v. Irby, 170 Wash. 2d 874, 880, 246 P.3d 796 (2011).

               A defendant has a constitutional right to be present at sentencing, including
       resentencing. State v. Rupe, 108 Wash. 2d 734, 743, 743 P.2d 210 (1987). However,
       when a hearing on remand involves only a ministerial correction and no exercise of
       discretion, the defendant has no constitutional right to be present. See State v.
       Davenport, 140 Wash. App. 925, 931-32, 167 P.3d 1221 (2007).

State v. Ramos, 171 Wash. 2d 46, 48, 246 P.3d 811 (2011).

       Here, the February 14, 2018 and September 12, 2018 orders did not alter the sentences in

any way, they merely corrected a mathematical error, which involved no exercise of discretion




                                                 10
No. 51897-0-II


whatsoever. Accordingly, Chith had no constitutional right to be present at either proceeding and

this argument fails.

                                               II. SAG

         In his SAG, Chith contends that the trial court erred when it failed to properly instruct the

jury on the firearm sentencing enhancements. Because this is an appeal from the February 9, 2018

resentencing and the resentencing court exercised its independent judgment only in relation to the

resentencing, we cannot address this issue. State v. Gregory, 192 Wash. 2d 1, 31, 427 P.3d 621

(2018) (“An issue that could have been appealed in an earlier proceeding is reviewable under RAP

2.5(c)(1) in a later appeal following remand of the case only if the trial court, on remand and in the

exercise of its own independent judgment, considered and ruled again on that issue.”).

         Chith also asserts that under Apprendi v. New Jersey,6 Blakely v. Washington,7 and Ring v.

Arizona8 the imposition of the firearm sentencing enhancements violated the prohibition against

double jeopardy with respect to the second degree assault (count I), violation of a court order

(count VIII), and first degree taking a motor vehicle without permission (count IX) convictions,

because the use of the firearm was also an element of these offenses. Our Supreme Court expressly

rejected this argument in State v. Kelley, 168 Wash. 2d 72, 84, 226 P.3d 773 (2010). Accordingly,

this claim fails.




6
    530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
7
    542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).
8
    536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002).
                                                 11
No. 51897-0-II


        We affirm Chith’s sentences.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      CRUSER, J.
 We concur:



 WORSWICK, P.J.




 GLASGOW, J.




                                                 12